 

Exhibit 10.2

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

This FIRST Amendment to Employment Agreement (this “Amendment”) is made and
entered as of this 31st day of December, 2019 (the “Amendment Effective Date”),
by and between InspireMD, Inc., a Delaware corporation (the “Company”), and
Marvin Slosman (the “Executive”) for purposes of amending that certain
Employment Agreement dated as of December 9, 2019, by and between the Company
and the Executive (the “Agreement”). Terms used in this Amendment with initial
capital letters that are not otherwise defined herein shall have the meanings
ascribed to such terms in the Agreement.

 

WHEREAS, Article II, Section D of the Agreement provides that the Company shall
grant the Executive certain stock option and restricted stock unit awards
(collectively, the “Equity Awards”) under the InspireMD, Inc. 2013 Long-Term
Incentive Plan (the “LTIP”);

 

WHEREAS, Article V, Section G of the Agreement provides that the Parties may
amend the Agreement in a writing signed by the Parties; and

 

WHEREAS, the Parties desire to amend the Agreement to (i) reflect that the
Equity Awards shall be granted outside of the LTIP and (ii) include a definition
for the phrase “fully diluted basis.”

 

NOW THEREFORE, pursuant to Article V, Section G of the Agreement, and for good
and valuable consideration, the sufficiency of which is hereby acknowledged, the
Company and the Executive agree as follows:

 

1. Article II, Section D of the Agreement is hereby amended by deleting the
phrase “shall be subject to the terms and conditions of the Company’s 2013
Long-Term Incentive Plan (the “LTIP”) and” in the second sentence of said
section and replacing it with the phrase “shall be granted outside of the
Company’s 2013 Long-Term Incentive Plan (the “LTIP”) and shall be subject to the
terms and conditions”.

 

2. Article II, Section D of the Agreement is hereby further amended by adding
the following new paragraph immediately to the end of said section:

 

For purposes of this Agreement, the number of shares of the Company’s issued and
outstanding Common Stock determined on a “fully diluted basis” on any particular
date shall equal the sum of (i) the total shares of Common Stock then
outstanding; (ii) the shares of Common Stock issuable upon the conversion of the
Company’s then outstanding shares of Series B Convertible Preferred Stock and
Series C Convertible Preferred Stock; and (iii) the shares of Common Stock
issuable upon the exercise of the Company’s then outstanding pre-funded
warrants. As of the date hereof, the number of shares of Common Stock
outstanding, as calculated on a fully diluted basis, is 4,863,476.

 

3. Article II, Section D(i) of the Agreement is hereby amended by deleting the
phrase “determined in accordance with terms of the LTIP” and replacing it with
the phrase “which shall be determined in the same manner as is set forth in the
LTIP”.

 

4. Article II, Section D(iii) of the Agreement is hereby amended by deleting the
phrase “as defined in the LTIP” and replacing it with the phrase “as defined in
the applicable award agreement”.

 

5. Article II, Section D(v) of the Agreement is hereby amended by deleting the
phrase “,as defined by the LTIP,”.

 



   

 

 

6. Article II, Section E of the Agreement is hereby amended by deleting said
section in its entirety and substituting in lieu thereof the following new
Article II, Section E:

 

E. Additional Equity. On or before December 31, 2020, the Executive shall be
eligible to receive a grant of equity awards under the LTIP and the applicable
award agreement of up to 5% (including the Equity Awards) of the Company’s
issued and outstanding shares of Common Stock determined on a fully diluted
basis on the date of grant (calculated in the same manner as described in
Article II, Section D above), provided that the actual amount of the grant shall
be based on the achievement of certain performance/financial criteria as
established by the Board after consultation with the Executive, in the Board’s
reasonable discretion.

 

7. Except as expressly amended by this Amendment, the Agreement shall continue
in full force and effect in accordance with the provisions thereof.

 

8. In the event of a conflict between the Agreement and this Amendment, this
Amendment shall govern.

 

 

[Remainder of Page Intentionally Left Blank;

Signature Page Follows.]

 

 2 

 

 

IN WITNESS WHEREOF, the Parties have executed this First Amendment to Employment
Agreement as of the Amendment Effective Date.



 

  THE COMPANY:       INSPIREMD, INC.         By: /s/ Paul Stuka   Name: Paul
Stuka   Title: Chairman of the Board         THE EXECUTIVE:       /s/ Marvin
Slosman   Marvin Slosman

 

   

 

